Citation Nr: 1739947	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a May 2002 rating decision denied service connection for hearing loss.  Medical records received by the RO in December 2001 were apparently not associated with the claims file until June 2002.  These records showed the Veteran had audiological findings consistent with a hearing loss disability at that time.  Accordingly, the claim for service connection may be addressed on the merits.  

The Veteran is seeking service connection for bilateral hearing loss. He attributes this condition to his in-service exposure to acoustic trauma while working as a     fuel specialist on the flight line. On his entrance examination, the examiner noted high frequency sensorineural hearing loss, and he was given a PULHES profile      of 2.  This is a rating system widely employed by armed services physicians in examination reports for induction and separation. The "P" stands for "physical capacity or stamina"; the "U" stands for "upper extremities"; the "L" stands for "lower extremities"; the "H" stands for "hearing and ear"; the "E" stands for 
"eyes"; and the "S" stands for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories is the highest rating possible and means that the inductee's condition in that category should not result    in any limitations in military assignments. Id. Ratings from "2" to "4" indicate       the existence of physical conditions that will result in progressively more severe restrictions on the type of assignments that the inductee may be given. Id.

At his hearing before the Board, the Veteran testified that the May 2011 VA audiological examination contained multiple errors as to his post service exposure to acoustical trauma.  Specifically, he testified that the report erroneous indicated that he used power tools without hearing protection post service.  On this point, he indicated that he had always worn hearing protection when exposed to loud noise post service due to his ongoing difficulties hearing.  The Veteran also testified that the examination report erroneously indicated that he rode motorcycles, personal watercraft, or other loud recreational equipment; and that he participated in hunting and recreational shooting, all without hearing protection.  In addition to wearing hearing protection whenever he was exposed to loud noise post service, the Veteran denied ever having participating in any of these activities.  Accordingly, a new opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers, both VA and private, who have treated him for bilateral hearing loss during the course of this appeal.  After securing any necessary releases, the AOJ must request any relevant records identified that are not duplicates of those contained in    the claims file. If any requested records are unavailable, the Veteran must be notified of such.

2.  Schedule the Veteran for a VA audiological examination to obtain a medical opinion concerning   the Veteran's claim for service connection for bilateral hearing loss.  The examiner should obtain a history        of the post service noise exposure, as the Veteran reports the prior examination provided an incorrect  post-service history.  

After a review of the claims file and examination of the Veteran, the examiner should respond to the following questions:

a. Was the hearing loss noted on the Veteran's entrance examination permanently worsened during service?  Please explain why or why not, to include addressing the threshold shifts when comparing the 1978 entrance audiogram with the 1982 separation audiogram.

b. If there was a permanent worsening during service, was that worsening clearly the result of natural progression (versus being due to events in service, such as noise exposure)?  Please provide a rationale for the conclusion reached.  

c. Is hearing loss in the left ear noted during the course of the claim etiologically related to the Veteran's noise exposure during service?  Please explain why or why not. 

3.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be furnished      a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




